                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



Melissa Perez,

                 Plaintiff,
                                             Case No. 19-cv-1788
                     v.
                                             Judge John Robert Blakey
COOK COUNTY SHERIFF’S OFFICE;
COUNTY OF COOK, a unit of local
Government; TOM DART, in his
individual capacity as Sheriff of Cook
County,

               Defendants.



                    MEMORANDUM OPINION AND ORDER


      Melissa Perez alleges her supervisor repeatedly harassed her when she served

as a correctional officer at Remote Booking. She brings this employment suit against

the Cook County Sheriff’s Office, Cook County, and the Sheriff of Cook County, Tom

Dart, in his individual capacity alleging: (1) sexual harassment – hostile work

environment under Title VII and the Illinois Human Rights Act (IHRA); (2) sexual

harassment – quid pro quo under Title VII and the IHRA; (3) gender discrimination

(disparate treatment) under Title VII and the IHRA; (4) gender discrimination

(pattern or practice) under Title VII; (5) retaliation under Title VII, the IHRA, and

the Family and Medical Leave Act (FMLA); (6) FMLA interference; and (7) violation




                                         1
of her Fourteenth Amendment Due Process rights under § 1983. Defendants move to

dismiss Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6). [16].

      For the reasons explained below, this Court grants in part and denies in part

Defendants’ motion.

      I.     Background

             A.     Remote Booking

      Since 2005, Plaintiff Melissa Perez has been an employee of the Cook County

Sheriff’s Office where she works as a correctional officer. [1] ¶ 4. In 2014, after nearly

a decade working at Cook County Jail (Jail), she was transferred to Remote Booking.

Id. ¶¶ 12–13. This is where her troubles began.

      At Remote Booking, she was immediately supervised by Lieutenant Charles

Luna. Id. ¶ 15. According to the Complaint, all was well until February 2016 when

Plaintiff’s husband was diagnosed with a rare form of cancer. Id. ¶ 16. In order to

care for her husband, Plaintiff applied for and was approved for intermittent FMLA

leave. Id. ¶ 18. Upon learning of this leave, Lt. Luna allegedly called Plaintiff to

inform her that she could not use FMLA leave while she worked at Remote Booking.

Id. ¶ 19. Around this time, Lt. Luna also allegedly began making sexually explicit

comments to Plaintiff. Id. ¶ 23. Lt. Luna allegedly insinuated that Plaintiff could

have sex with him while her husband was sick and unable to engage in sexual

activity. Id. ¶¶ 24–30 (informing Plaintiff that her husband was “not going to be able

to get it up so if you need help, I could help you out”). From this point on, Plaintiff




                                            2
alleges Lt. Luna engaged in repeated interference with her ability to take FMLA

leave and repeated unwanted sexual advances. Id. ¶¶ 31–87.

              B.     FMLA Leave

       As it relates to impeding Plaintiff’s ability to use her FMLA leave, Plaintiff

alleges that Lt. Luna frequently told her she could not take FMLA leave and was slow

or unresponsive when tasked with approving her leave. Id. ¶¶ 19–22, 34–41, 45–51,

75–81. Lt. Luna allegedly once told Plaintiff that he would not approve her FMLA

leave and that she needed to show up at work “or else.” Id. ¶ 37.]. Additionally,

Plaintiff alleges he declined to offer her a position that had recently opened at 111th

St. because she took FMLA leave and “chose [her] family over [her] job.” Id. ¶ 44.

Plaintiff wanted this position because it was close to her home. Id. ¶ 32. She also

thought she was likely to be offered the position because of her seniority within her

group and because Lt. Luna told her he would offer it to her when it opened. Id. ¶ 33.

              C.     Sexual Harassment

       As for Lt. Luna’s sexual advances, Plaintiff alleges several more instances

where Lt. Luna made sexual comments. For example, in 2017, Plaintiff took short-

term disability leave because of her own health issues. Id. ¶¶ 52–53, 67. During this

time, Lt. Luna inquired as to when Plaintiff would return. Id. ¶¶ 54, 61. Plaintiff

said she did not know because she was still suffering neck pain from a ruptured disc,

id. ¶ 55, to which Lt. Luna responded: “I’m going to have to take it easy on your neck.

Are you still going to be able to take it deep?,” id. ¶ 57.




                                             3
      Plaintiff alleges that on another occasion, Plaintiff informed Lt. Luna that her

return was going to be delayed because she underwent a hysterectomy, and Lt. Luna

responded: “Oh, something new to break in.” Id. ¶ 61–66. Plaintiff also alleges that

once she returned to work, she discussed whether Lt. Luna would permit her to

change shifts. Id. ¶¶ 69–71. In response to Plaintiff telling Lt. Luna that he should

not “pull [her] leg” regarding whether he would approve her for a particular shift, Lt.

Luna said: “I’ve got something for you to pull.” Id. ¶¶ 70–71. Plaintiff interpreted

these comments as Lt. Luna making sexual advances. Id. ¶¶ 58, 65, 72.

             D.     Negative Employment Consequences

      When Plaintiff returned to work, she alleges she suffered several negative

employment consequences. Her desirable 7:00 am to 3:00 pm shift was given to her

male partner who had less seniority. Id. ¶ 68. Plaintiff also alleges that when Lt.

Luna learned that Plaintiff complained about him to Superintendent Queen, Lt. Luna

“scream[ed]” at her, stopping only when she told him she was going to make a

complaint against him, at which point he “immediately changed his tone.” Id. ¶¶ 75–

78. Finally, shortly after Plaintiff took a day of FMLA leave and requested another

day the following month, id. ¶ 80, Lt. Luna transferred her back to Jail. Id. ¶ 81.

Plaintiff alleges that working at Jail is less desirable than Remote Booking because

sheriffs are at a greater risk of violence, which is why senior sheriffs typically fill the

remote-booking positions. Id. ¶ 82–84. Plaintiff views her transfer as retaliation for

her use of FMLA leave and rejecting Lt. Luna’s sexual advances. Id. ¶ 85.




                                            4
      Based upon these allegations, Plaintiff now sues her employer the Cook County

Sheriff’s Office as well as Cook County, and the Cook County Sheriff, Tom Dart, in

his individual capacity.

      II.    Legal Standard

      Defendants seek to dismiss the Complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). A complaint must provide a “short and plain

statement of the claim” showing that the pleader merits relief, Fed. R. Civ. P. 8(a)(2),

so the defendant has “fair notice” of the claim “and the grounds upon which it rests,”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)). A complaint must also contain “sufficient factual matter” to state

a facially plausible claim to relief—one that “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

      To analyze a motion to dismiss, this Court must construe the Complaint in the

light most favorable to the plaintiff, accept as true all well-pleaded facts, and draw

reasonable inferences in her favor. Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th

Cir. 2013); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010). Statements

of law, however, need not be accepted as true. Yeftich, 722 F.3d at 915. On a motion

to dismiss, this Court is limited to considering the “allegations set forth in the

complaint itself, documents that are attached to the complaint, documents that are

central to the complaint and are referred to in it, and information that is properly

subject to judicial notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).



                                           5
      III.   Analysis

             A.     Exhaustion under the Illinois Human Rights Act

      Plaintiff asserts a variety of claims under the IHRA. [1], Counts II, IV, VI, and

IX. Yet to access the federal courts to adjudicate an IHRA claim, plaintiffs must first

exhaust the administrative remedies under the Act and possess a final order from the

Illinois Human Rights Commission. Davis v. Metro. Pier & Exposition Auth., No. 11

C 9018, 2012 WL 2576356, at *9 (N.D. Ill. July 3, 2012) (“[Federal] [c]ourts do not

have statutory authority to hear cases for alleged violations of the Act. Only final

orders issued by the Illinois Human Rights Commission are subject to appellate

review, and this is the limited extent to which the judiciary participates in

enforcement of the Act.”) (internal citations omitted). Defendants argue that Plaintiff

failed to exhaust her administrative remedies, so her IHRA claims must be dismissed.

[16] at 7. Plaintiff counters that she filed a complaint with the EEOC, which is

sufficient to exhaust her IHRA administrative remedies because the EEOC has a

workshare agreement with the Illinois Department of Human Rights. [18] at 9–11.

      Plaintiff’s argument is unconvincing. Courts are clear that regardless of the

workshare agreement, “a right to sue letter from the EEOC cannot be used as a

substitute for a final order from the Commission.” Davis, 2012 WL 2576356, at *9;

Peters v. Fansteel, Inc., 736 F. Supp. 198, 201 (N.D. Ill. 1990) (dismissing a plaintiff’s

claims under the IHRA despite the fact that the plaintiff had filed a claim with the

EEOC because the plaintiff “has not alleged exhaustion of the administrative

remedies provided under the [IHRA], and therefore plaintiff’s complaint does not



                                            6
state a cause of action under the [IHRA]”). Because Plaintiff fails to allege she

exhausted her remedies under the IHRA, this Court grants without prejudice

Defendants’ motion to dismiss Counts II, IV, VI, and IX.

             B.     Defendant Cook County

      Defendants next seek dismissal of any substantive claims against Cook County

because the County has no employment relationship with the Cook County Sheriff’s

Office as necessary for it to be liable for the Sheriff’s Office’s actions. [16] at 6; see

also Young v. Cook Cty. Sheriff Tom Dart, Case No. 14-cv-06350, 2015 WL 8536734,

at *2 (N.D. Ill. Dec. 10, 2015) (dismissing substantive claims against Cook County

because the County is separate from the Sheriff’s Office and cannot be liable for its

misconduct). Plaintiff, though, states that the “County of Cook is a Defendant in this

matter solely in its capacity as an indemnitor for any claims brought against the Cook

County Sheriff’s Office.” [1] ¶ 8. Thus, for clarification, to the extent Plaintiff alleges

any substantive claims against the County, this Court grants Defendants’ motion to

dismiss with prejudice.     The County, however, must remain a defendant in its

capacity as indemnitor. Young, 2015 WL 8536734, at *2 n. 1 (citing Carver v. Sheriff

of LaSalle Cty, 324 F.3d 947, 948 (7th Cir. 2003).

             C.     Defendant Sheriff Tom Dart

      Plaintiff also sues Cook County Sheriff Tom Dart, in his individual capacity,

alleging that he had “final policy making authority” over the alleged conduct. [1] ¶ 9.

Yet Title VII only provides a remedy against “employers” rather than individual

supervisors. 42 U.S.C. § 2000e; 42 U.S.C. § 2000e-2. Similarly, the FMLA only



                                            7
imposes liability on employers. 29 U.S.C. § 2615(a). Thus, the question is whether

Sheriff Dart in his individual capacity can be considered Plaintiff’s “employer” in

order to hold him liable. The Seventh Circuit answered this question in the negative

holding that individual supervisors are not employers under Title VII. Williams v.

Banning, 72 F.3d 552, 555 (7th Cir. 1995); see also Haltek v. Vill. of Park Forest, 864

F. Supp. 802, 805 (N.D. Ill. 1994) (“The notion that a supervisor [is] liable as an

employer's agent is really a surrogate for the employer and thus only liable in his

official capacity is further supported by Title VII's statutory scheme.”). Because these

statutes provide no avenue to hold Defendant Sheriff Tom Dart liable in his

individual capacity, this Court grants with prejudice Defendants’ motion to dismiss

all claims against him. 1

               D.      Title VII Allegations

                       1.      Statute of Limitations

       Title VII prohibits employers from discriminating against employees based

upon an individual’s gender. 42 U.S.C. § 2000e–2(a). Obviously, sexual harassment

is a form of sex discrimination. E.E.O.C. v. Mitsubishi Motor Mfg. of Am., Inc., 990

F. Supp. 1059, 1070 (C.D. Ill. 1998).              Plaintiff alleges that Lt. Luna’s actions

constituted sex discrimination under Title VII. [1] ¶¶ 85–86.

       To support her Title VII claims, Plaintiff offers a series of individual incidents

stemming from her husband’s cancer diagnosis in February 2016 until her

transferred to Jail on April 27, 2018. [1] ¶¶ 10–87; [18] at 4–9. Defendants, on the


1This Court also dismisses Plaintiff’s § 1983 claims against Sheriff Dart as explained later in this
opinion.

                                                   8
other hand, seek to limit the relevant conduct to those incidents that occurred after

October 11, 2017, claiming the previous events are untimely and cannot be considered

as part of her claims. [16] at 7.

      As relevant here, for a plaintiff to assert a timely claim, “a charge of

employment discrimination must be filed with the EEOC within 300 days of the

alleged unlawful employment practice.” Doe 1 v. City of Chicago, 335 F. Supp. 3d

1098, 1101 (N.D. Ill. 2018) (citing 42 U.S.C. § 2000e-5(e)(1)). Plaintiff filed her EEOC

complaint on August 7, 2018, [1] (Ex. 1), meaning only those incidents that occurred

on or after October 11, 2017 are within that 300-day period. This excludes Lt. Luna’s

conduct prior to Plaintiff taking short-term disability leave. [16] at 7. Yet Plaintiff

urges this Court to consider the pre-October 11 conduct under the continuing-

violation doctrine. [18] at 4–9. The “continuing violation doctrine allows a plaintiff

to get relief for time-barred acts by linking them with acts within the limitations

period.” Doe 1, 335 F. Supp. 3d at 1101 (quoting Shanoff v. Ill. Dep't of Human Servs.,

258 F.3d 696, 703 (7th Cir. 2001)).

      At this stage of the proceedings, this Court finds the continuing violation

doctrine applicable to the Plaintiff’s allegations.   Plaintiff alleges that Lt. Luna

engaged in a repeated pattern of egregious conduct. [1] ¶¶ 10–87. The only possible

“break” in Plaintiff’s allegations is when she was on short-term disability leave. Id.

¶¶ 52–67. Yet that ostensible lull in misconduct arose from a lack of access rather

than any change in conduct. Moreover, even while away from work, Plaintiff alleges

that Lt. Luna contacted her and made inappropriate comments. Id. at ¶¶ 52–66.



                                           9
Additionally, in the harassment context, an individual incident may not in itself rise

to an actionable claim, but when the behavior is looked at together, rather than in

isolation, the “entire series is actionable.” Limestone Dev. Corp. v. Vill. of Lemont, Ill.,

520 F.3d 797, 801 (7th Cir. 2008). Here, Plaintiff plausibly alleges claims that involve

sexual innuendos and increasing hostility, which support an inference that these

incidents only appeared actionable when she looked at them in context. Accordingly,

Plaintiff may properly rely upon the continuous incidents she alleged that occurred

before October 11, 2017. Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1032

(7th Cir. 2003).

                       2.      Hostile Work Environment

       Defendants next ask this Court to dismiss Counts I and III, 2 which allege

Defendants created a hostile work environment. [16] at 7–9. Under Title VII, an

employer violates the statute if an employee is subjected to a hostile work

environment based upon the employee’s sex. Lord v. High Voltage Software, Inc., 839

F.3d 556, 561 (7th Cir. 2016) (noting the prohibition on discrimination “encompasses

the ‘creation of a hostile work environment’ that is severe or pervasive enough to

affect the terms and conditions of employment”); see also Meritor Savings Bank FSB

v. Vinson, 477 U.S. 57, 65 (1986) (“Title VII affords employees the right to work in an

environment free from discriminatory intimidation, ridicule, and insult.”).




2Count III alleges quid pro quo harassment under Title VII. [1] ¶¶ 98–104. Generally, however, the
courts have abandoned the quid pro quo analysis, instead considering whether the plaintiff suffered a
tangible employment action. Wolf v. Nw. Ind. Symphony Soc’y, 250 F.3d 1136, 1141–42 (7th Cir. 2001);
Doe 1, 335 F. Supp. 3d at 1101 n.1. For this reason, this Court considers Plaintiff’s quid pro quo
harassment claim with Plaintiff’s hostile work environment claim. See Doe 1, 250 F.3d at 1100–1103.

                                                 10
       To state a hostile work environment claim, Plaintiff must allege: (1) the

plaintiff’s workplace was both subjectively and objectively offensive; (2) the plaintiff’s

sex caused the harassment; (3) the harassment was severe or pervasive; and (4) there

is a basis for employer liability. Id.

       Here, Defendants only challenge the sufficiency of Plaintiff’s allegations that

Lt. Luna’s conduct remained sufficiently severe and pervasive.              [16] at 7–9.

Determining whether the alleged conduct satisfies the severe and pervasive threshold

requires courts to look at the totality of the circumstances. Equal Emp’t Opportunity

Comm'n v. Costco Wholesale Corp., 903 F.3d 618, 625 (7th Cir. 2018) (citing Harris v.

Forklift Sys., Inc., 510 U.S. 17, 22–23 (1993)). There is no precise test. Id.

       Consistent with their timeliness arguments, Defendants attempt to limit the

relevant actions creating the work environment to those following Plaintiff’s return

to work from her short-term leave. Id. But as explained above, all of Plaintiff’s

allegations remain relevant in considering her workplace environment. Additionally,

Defendants mistakenly limit the scope of the inquiry to conduct that was sexual in

nature. Id. But the Seventh Circuit has instead instructed courts to consider all

alleged harassment and intimidating conduct based upon the plaintiff’s sex (gender),

not just comments that are themselves sexual in nature. Passananti v. Cook Cty.,

689 F.3d 655, 664 (7th Cir. 2012); Doe 1, 335 F. Supp. 3d at 1103 (noting the incidents

of harassment “encompasses all forms of conduct that unreasonably interfere with an

individual’s work performance or create an intimidating, hostile, or offensive working

environment”) (quoting Hildebrandt, 347 F.3d at 1033).



                                           11
       Looking at the totality of the allegations, Plaintiff successfully states a claim

at this stage in the case. She alleges that in the span of a little over two years, Lt.

Luna misconduct included that he:

   •   Twice told her she could not use her FMLA leave while working at Remote
       Booking
   •   Twice told her that he would engage in sexual activity with her while her
       husband was sick and enable to have sexual intercourse
   •   Refused to submit her for a position at the 111th St. Remote Booking location
       because she “chose [her] family over [her] job and called in FMLA” despite
       previously offering to do so and despite Plaintiff’s seniority
   •   Did not respond to her pink slip for time off to care for her husband and told
       her to show up at work “or else”
   •   Did not respond to Plaintiff’s text message informing him that she was using
       her FMLA leave
   •   Asked if she was “still going to be able to take it deep?” when Plaintiff told him
       she ruptured a neck disc
   •   Stated her hysterectomy surgery provided him “something new to break in”
   •   Gave her desirable 7:00 am to 3:00 pm shift to her male partner with less
       seniority
   •   Told Plaintiff, “I’ve got something for you to pull on”
   •   Failed to respond to Plaintiff’s request to switch shifts with her partner on
       November 2 and 3, 2017
   •   Screamed at Plaintiff for complaining about his behavior
   •   Transferred Plaintiff back to Jail within ten days of her taking a day of FMLA
       leave and requesting another

Moreover, during that two-year period, Plaintiff also alleges she:

   •   Told Union Chief Steward Mark Robinson that her FMLA leave was not
       approved and that “she feared for her job if she disobeyed Lt. Luna,” to which
       Mr. Robinson told her to “politely text Lt. Luna” and tell him she was taking
       FMLA leave
   •   Told Superintendent Giunta about her hardships, to which Sup. Giunta only
       offered that she return to Jail
   •   Emailed Sup. Queen about her issues, who told Plaintiff to call, but then
       transferred her back to Lt. Luna

[1] ¶¶ 10–87.




                                           12
      These allegations show a mixture of “severe episodes,” such as unwanted

sexual advances, and relentless patterns of “lesser harassment,” such as Lt. Luna’s

consistent unresponsiveness and discouragement of Plaintiff using FMLA leave.

Alamo v. Bliss, 864 F.3d 541, 550 (7th Cir. 2017) (quoting Cerros v. Steel Techs., Inc.,

398 F.3d 944, 951 (7th Cir. 2005)). Additionally, the contemporaneous relationship

between Lt. Luna’s alleged sexual advances and his other harassing workplace

behavior suggests these incidents may be part of a larger effort to harass Plaintiff

based upon her sex. Alamo, 864 F.3d at 550. Furthermore, Plaintiff alleges that she

made several attempts to tell superiors that she was bothered by Lt. Luna’s conduct,

none of whom meaningfully attempted to better Plaintiff’s working conditions. Id. at

¶¶ 38–40, 46–49, 75–76; Alamo, 864 F.3d at 550 (fact that plaintiff informed

unresponsive supervisors remained part of the severe and pervasive analysis). Taken

in the light most favorable to Plaintiff, these allegations plausibly create an inference

that Plaintiff was subjected to a severe and pervasively hostile work environment

based upon her sex. Therefore, this Court denies Defendants’ motion to dismiss

Counts I and III.

                    3.     Adverse Employment Action

      Defendants contend that Counts V (Disparate Treatment) and VIII

(Retaliation) should be dismissed because Plaintiff failed to plead an adverse

employment action, [16] at 10–11, an element of both claims, Stone v. Bd. of Tr. of N.

Ill. Univ., 38 F. Supp. 3d 935, 944 (N.D. Ill. 2014). Defendants’ argument is twofold:

(1) Plaintiff failed to show that she endured an adverse employment action; and (2)



                                           13
even if she did suffer an adverse employment action, it failed to arise from her

protected status or protected activity. [16] at 10–11.

      Turning to Defendants’ first argument, an “adverse employment act is some

act by the employer which causes a ‘qualitative change in the terms or conditions of

the employee's conditions of employment or some sort of real harm.’” Stone, 38 F.

Supp. 3d at 944 (internal punctuation omitted) (quoting Chaib v. Indiana, 744 F.3d

974, 982 (7th Cir. 2014)). Here, Plaintiff alleges that she was not offered the 111th

St. position even though Lt. Luna promised her the position and she had seniority to

obtain it. [1] ¶¶ 31–33, 42–44. Additionally, she alleges Lt. Luna repeatedly created

roadblocks to her ability to take FMLA leave. Id. ¶¶ 19–21, 35–51, 79. Finally, she

alleges that she was transferred to Jail, which correctional officers view as objectively

less desirable than Remote Bookings. Id. ¶¶ 81–84. These acts considered together

might plausibly constitute qualitative changes in the terms or conditions of Plaintiff’s

job or as harm. See Smart v. Ball State Univ., 89 F.3d 437, 441 (7th Cir. 1996)

(explaining that what constitutes an adverse employment action is broadly defined

in this circuit). Thus, Plaintiff has sufficiently alleged adverse employment actions.

      As to Defendants’ second argument, Plaintiff alleges she suffered these adverse

employment actions because of her sex. [1] ¶ 85. Thus, Plaintiff has sufficiently plead

an adverse employment reaction for her Title VII claims, Stone, 38 F. Supp. 3d at 944

(alleging a conclusory link between a protected status and an adverse employment

action is sufficient at the pleading stage), and this Court denies Defendants’ motion

to dismiss Counts V and VIII.



                                           14
                       4.      Pattern or Practice

       Plaintiff alleges that Defendants also violated Title VII by engaging in a

pattern or practice that resulted in differential treatment of female employees. [1]

¶¶ 112–14; ¶¶ 123–125. 3 Plaintiff also brings a disparate treatment claim. Id. ¶¶

106–10.     This Court will consider these claims together per the Seven Circuit’s

instruction that pattern or practice claims should typically be considered claims for

disparate treatment. Puffer v. Allstate Ins. Co., 675 F.3d 709, 716–17 (7th Cir. 2012).

Defendants challenge the sufficiency of Plaintiff’s allegations. [16] at 11–12.

       To state a pattern or practice claim, Plaintiff must show that Defendants

regularly discriminated against employees such that the sex discrimination could

fairly be characterized as Defendants’ “standard operating procedure.” Puffer, 675

F.3d at 716 (7th Cir. 2012). In order to accomplish this, plaintiffs typically must

establish a prima facie case by presenting statistical evidence that creates an

inference of groupwide discrimination. Int’l Bhd. of Teamsters v. U.S., 431 U.S. 324,

339 (1977); E.E.O.C. v. Chi. Miniature Lamp Works, 947 F.2d 292, 297 (7th Cir. 1991).

Because pattern or practice claims by their nature involve questions about the

defendant’s treatment of different groups of employees, courts regularly observe that

these claims are best brought as class actions rather than individual claims. Gilty v.

Vill. of Oak Park, 919 F.2d 1247, 1252 (7th Cir. 1990); Babrocky v. Jewel Food Co.,

773 F.2d 857, 866 n.6 (7th Cir. 1985).




3Unintentionally, Plaintiff appears to allege the same pattern and practice claim twice. See [1],
Counts VII and X.

                                                 15
      Given the ill fit between Plaintiff’s claims and the typical disparate treatment

case, it is unsurprising that she fails to state a claim here.       Plaintiff alleges a

generalized list of wrongs Defendants supposedly commits against female employees,

[1] ¶¶107, 113, 124, but she fails to include any allegations that would support a

plausible inference that Defendants engaged in any discriminatory activity as their

standard operating procedure. For this reason, this Court grants without prejudice

Defendants’ motion to dismiss Counts V, VII, and X.

               D.   Monell Claim

      Plaintiff alleges a § 1983 claim for violation of her Fourteenth Amendment

equal protection rights. Id. ¶¶ 126–134. Defendants move to dismiss this claim

arguing that Plaintiff failed to sufficiently allege a basis to hold them liable for any

constitutional deprivation Lt. Luna may have caused. [16] at 12–14.

      Section 1983 cannot be used to impose liability on Defendants based upon a

respondeat superior theory. Monell v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978). For a governmental unit to be liable for an employee’s actions, the plaintiff

must show that the conduct leading to the deprivation took place pursuant to an

official policy or practice. Hall v. City of Chicago, 989 F. Supp. 2d 699, 707 (N.D. Ill.

2013) (citing Monell, 436 U.S. at 690). The policy need not be officially authorized, so

long as it is so widespread and settled that it is tantamount to an authorized policy.

Id. Plaintiff alleges that Defendants utilized widespread policies that encouraged sex

discrimination, retaliation, and violations of employees’ equal protection rights. [1]

¶¶ 130, 133.



                                           16
      Even at the pleading stage, however, Plaintiff still needs to “allege facts that

permit the reasonable inference that the practice is so widespread so as to constitute

a governmental custom.” Gill v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017).

Plaintiff’s complaint fails to meet this requirement. In her complaint, she states that

Defendants utilize widespread policies such as: “[d]irectly encourage[ing], and

fail[ing] to adequately discipline, supervise and control [their] officers,” and “failing

to adequately punish and discipline prior instances of similar misconduct.” [1] ¶ 133.

But she does not include any factual allegations in the Complaint to create reasonable

inference that these practices exist or constitute a governmental custom.            For

example, she does not allege any similar instances in the Cook County Sheriff’s Office

where the same conduct occurred. Gill, 850 F.3d at 344 (dismissing a § 1983 claim

when the plaintiff failed to allege other examples of similar conduct to establish a

widespread practice). Therefore, Plaintiff’s Monell claim fails, and this Court grants

Defendants’ motion to dismiss Count XI without prejudice.

             E.     FMLA Claims

                    1.     Retaliation

      Defendants also argue that Plaintiff failed to state a retaliation claim under

the FMLA. [16] at 10–11. Congress enacted the FMLA to “balance the demands of

the workplace with the needs of families.” 29 U.S.C. § 2601(b).             The FMLA

accomplishes this balance by entitling employees to take a certain amount of medical

leave per year, 29 U.S.C. § 2612. The FMLA also prohibits employers from using the

fact that an employee took FMLA leave as a negative factor in employment decisions.



                                           17
Pagel v. TIN Inc., 695 F.3d 622, 629 (7th Cir. 2012). To state a claim for FMLA

retaliation, a plaintiff must ultimately show: (1) she engaged in a protected activity;

(2) her employer took an adverse employment action against her; and (3) there is a

causal connection between the protected activity and the adverse employment action.

Id. at 631.   Here, Defendants argue that Plaintiff failed to allege an adverse

employment action. [16] at 10–11. Yet, as explained before, Plaintiff plausibly

alleged she suffered several adverse employment actions and that Lt. Luna’s actions

resulted from her engaging in a protected activity, i.e. requesting and using her

FMLA leave. [1] ¶ 85; Malin v. Hospira, Inc., 762 F.3d 552, 562 (7th Cir. 2014)

(requesting FMLA leave is a protected activity under the Act). Thus, Plaintiff has

sufficiently pled an adverse employment reaction for her FMLA claims, and this

Court denies Defendants’ motion to dismiss Count XII.

                    2.    FMLA Interference Claim

      Finally, Defendants claim that Plaintiff’s FMLA interference claim should be

dismissed because she was not denied FMLA leave. [16] at 14–15. To state a claim

for FMLA interference, Plaintiff must allege that: (1) she was eligible for the FMLA's

protections; (2) her employer was covered by the FMLA; (3) she was entitled to leave

under the FMLA; (4) she provided sufficient notice of her intent to take leave; and (5)

her employer denied her FMLA benefits to which she was entitled. Burnett v. LFW

Inc., 472 F.3d 471, 477 (7th Cir. 2006). To support her claim, Plaintiff asserts in

conclusory fashion that her superiors “denied her FMLA-approved leave both verbally

and via email.”   [1] ¶ 146.   But this barebones allegation remains insufficient.



                                          18
McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011) (noting that “conclusory

allegations merely reciting the elements of the claim are not entitled to [the]

presumption of truth”).   Instead looking at the Complaint’s factual allegations,

Plaintiff alleges Lt. Luna repeatedly engaged in inappropriate behavior in attempting

to discourage her from using her FMLA leave, [1] ¶¶ 19–22, 34–41, 45–51, 75–81, but

she does not include any factual allegations that she was prevented from taking

FMLA leave, see id. Indeed, she took FMLA leave on multiple occasions. Id. For this

reason, this Court grants without prejudice Defendants’ motion dismiss Count XI.

      IV.    Conclusion

      Defendants’ motion to dismiss, [16], is granted in part and denied in part. This

Court grants Defendants’ motion to dismiss Plaintiff’s IHRA claims. This Court also

grants Defendants’ motion to dismiss Plaintiff’s claims against Sheriff Tom Dart and

Plaintiffs’ substantive claims against Defendant County of Cook. This Court further

grants Defendants’ motion to dismiss Plaintiff’s pattern or practice and disparate

treatment claims under Title VII. This Court also grants Defendants’ motion to

dismiss Plaintiff’s Section 1983 claim. Finally, this Court grants Defendants’ motion

to dismiss Plaintiff’s claim for FMLA interference. This Court denies the remainder

of Defendants’ motion to dismiss.

      This Court sets a case management conference for Wednesday, March 11, 2020

at 10:15 a.m. in Courtroom 1203, at which point the parties shall be prepared to set

all case management dates.




                                         19
Dated: February 18, 2020.




                                 ____________________________________
                                 John Robert Blakey
                                 United States District Judge




                            20
